t c memo united_states tax_court walter a barniskis and mary sue barniskis petitioners v commissioner of internal revenue respondent docket no filed date scott m nelson and robert b patterson for petitioners blaine c holiday for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued - - respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioners' claimed schedule c losses for and constitute passive_activity_losses under sec_469 the resolution of this issue turns on whether petitioners materially participated in the activity of renting their condominium unit during the taxable years in issue some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in new hope minnesota on the date the petition was filed in this case petitioner husband works ass an engineering manager for honeywell corporation at its sensor guidance products division in minneapolis minnesota his formal education consists of a bachelor's degree in electrical engineering from the university of notre dame and some graduate courses in the electrical engineering program at the university of minnesota petitioner wife works as a librarian in date petitioners purchased condominium unit number the unit at bluefin bay a condominium complex t continued issue all rule references are to the tax_court rules_of_practice and procedure located in tofte minnesota tofte is located on the shore of lake superior in superior national forest approximately miles northeast of petitioners' residence in new hope bluefin bay consists of six buildings each having a different layout the six buildings contain a total of condominium units petitioners' unit is located in a building which has three floors and consists of condominium units including one-story units on the first floor and two-story units on the second and third floors petitioners' unit is a two-story unit since there are exterior doors on both floors the unit may be rented in its entirety or by individual floor by simply unlocking or locking an interior adjoining door petitioners were members of the bluefin bay condominium association bbca the common interest owner of bluefin bay bbca owns all of bluefin bay's common property including an indoor swimming pool tennis courts a conference room a parking area water and waste treatment facilities and communication and cable equipment bbca arranged for the tofte management company tmc to manage and operate the bluefin bay complex prior to bbca had member committees who would collectively decide the nature and extent of the services to be performed by tmc other member committees were responsible for establishing minimum standards for the individual units in response to increasing difficulties in making decisions through the committee process - bbca and tmc decided to simplify the relationships between the unit owners and tmc by negotiating for individual written management contracts between each unit owner and tmc the contracts were modeled after the policies that bbca's committees had developed in preceding years with the exception of a few unit owners who lived at bluefin bay all year most of the unit owners entered into management contracts with tmc petitioners' management_contract with tmc was effective date through the taxable years in issue under the management_contract tmc was appointed as the exclusive rental agent for petitioners' unit petitioners were required to specifically reserve their unit in writing for the days which they intended to personally use it in the event petitioners failed to properly notify tmc of their intended use rental arrangements previously made by tmc with other guests would hold priority over petitioners' personal_use unless the guests could be assigned to another comparable unit the management_contract provided for tmc to receive percent of the gross rental proceeds from petitioners' unit in exchange for its services under the management_contract tmc's duties included but were not limited to managing reservations checking in and out guests providing housekeeping services collecting rents generating financial reports conducting damage - inspections and making any necessary maintenance calls and repairs tmc owns and operates a restaurant located adjacent to the condominium complex during the taxable years in issue tmc's employees staffed a reception desk near the restaurant entrance for guests staying at bluefin bay tmc also employed managers activity directors bookkeepers a housekeeping staff anda maintenance staff all of whom participated in the activity of renting petitioners' unit tmc's employees developed drafted and printed marketing and promotional materials for bluefin bay tmc maintained a toll-free telephone number for promotional and reservation purposes tmc's employees answered this telephone line booked reservations for owners and guests and mailed promotional and marketing materials to interested parties tmc's employees checked in guests received deposits and issued keys they responded to maintenance calls and made any necessary repairs tmc's employees opened closed and cleaned the pool hot tub and pool house on a daily basis they also maintained bluefin bay's tennis courts and exercise room in the winters tmc's employees plowed the parking lots and shoveled salted and sanded the walkways tmc's employees collected payments from guests and checked them out of the unit they cleaned and inspected the unit after -- - guests departed the cleaning activity included cleaning the interior of the unit and laundering the linens and towels tmc's employees maintained daily books_and_records reflecting the collected rents and fees owed by petitioners they issued monthly and annual reports to petitioners reflecting the rental_activity owner charges and tmc's share of the gross rentals petitioners’ duties under the management_contract included providing tmc with a schedule of their intended personal_use maintaining adequate insurance on their unit and complying with certain interior quality standards tmc made detailed inspections of petitioners' unit at least annually and compiled lists of mandatory repairs and items which needed to be replaced in order to satisfy the interior quality standards petitioners were given the choice to personally make these repairs and improvements or to authorize tmc to make them if they failed to comply by certain dates tmc would arrange for the work to be performed by its employees or subcontractors and charge petitioners accordingly petitioners traveled to bluefin bay or times during each of the taxable years in most cases petitioners would stay at bluefin bay in their unit for a long weekend they also spent full week each summer in their unit petitioners' trips to bluefin bay usually combined family vacations with owner - activities such as attending board meetings and or making some repairs to their unit petitioner husband also attended several bbca meetings in st paul minnesota during the taxable years in issue petitioners sold their unit on or about date on schedules c attached to their and returns petitioners reported the following amounts with respect to the rental of their unit gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net_loss big_number big_number big_number petitioners claimed business loss deductions on their and returns in amounts equal to the amounts of their net losses reported on the schedules c in the statutory_notice_of_deficiency respondent disallowed the claimed business loss deductions on the ground that the losses were sustained in connection with an activity in which petitioners did not materially participate sec_469 generally disallows for the taxable_year any passive_activity_loss that exceeds passive_activity income see sec_469 d a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate see sec_469 the term passive_activity also includes any rental_activity regardless of whether the taxpayer materially continued - - in general sec_469 provides that a taxpayer shall be treated as materially participating in an activity only if the taxpayer 1s involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 authorizes the secretary to prescribe regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations which specify what constitutes material_participation see sec_469 sec_1_469-5t temporary income_tax regs fed reg date provides that an individual will be treated as materially participating in an activity for the taxable_year if the individual participates in the activity for more than hours during such year the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the continued participates in the activity sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property see sec_469 however petitioners' activity does not constitute a rental_activity within the meaning of sec_469 because the average customer stay at their unit was less than days see sec_1 1t e a temporary income_tax regs fed reg date activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual's aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity ona regular continuous and substantial basis during such year petitioners argue that they satisfy the requirements of sec_1_469-5t temporary income_tax regs fed reg date respondent argues that petitioners have not satisfied this material_participation test petitioners' participation we must first decide whether petitioners participated in the rental of their unit for more than hours during each of the taxable years in issue sec_1_469-5 income_tax regs generally provides that any work done by an individual in connection with an activity in which the individual owns an interest at the time the work is done shall be treated as participation of the individual in the activity we consider -- - petitioners’ combined hours of participation in deciding whether this material_participation test is satisfied see sec_469 sec_1_469-5t f temporary income_tax regs fed reg date with respect to the evidence which may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual's participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries in their brief petitioners characterized their personal time records as detailed records of their participation we have carefully reviewed these personal time records and find that the exhibit which purports to summarize petitioners’ total hours of participation is not accurate the summary exhibit lists petitioners' total hours of participation a sec_174 hours for hours for and hours for we compute the total hours of participation as listed in the underlying records to be dollar_figure hours for dollar_figure hours for and dollar_figure hours for - furthermore sec_1_469-5t a temporary income_tax regs fed reg date provides that work performed by an individual in the individual's capacity as an investor in an activity shall not be treated as participation of the individual in the activity unless the individual is involved in the day-to-day management or operations of the activity we find that petitioners were not involved in the day-to-day management or operations of their unit because tmc managed and operated the entire bluefin bay complex on a daily basis sec_1_469-5t b temporary income_tax regs fed reg date provides that investor activities include studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual's own use and monitoring the finances or operations of the activity in a non-managerial capacity we find that several of the activities described in petitioners' personal time records constitute investor activities in particular petitioners' activities of organizing their personal records preparing their taxes paying bills and reviewing their monthly statements of the rentals of their unit all constitute investor activities petitioners have failed to establish that they materially participated in the rental_activity even if we were to assume that petitioners expended hours in their rental_activity during the years in issue they have not proved that their participation was greater than the management company's participation other individuals' participation the second requirement of the sec_1_469-5t temporary income_tax regs supra material_participation test is that petitioners participation in the activity of renting their unit must not have been less than the participation in such activity of any other individuals petitioners must establish that no other individuals participated in the activity of renting their unit for more time than they did during the years in issue dennis rysdahl the founder president secretary and general manager of tmc was involved in the construction of bluefin bay in and more recently an adjacent development called tofte cove mr rysdahl currently oversees the management and operation of bluefin bay and did so during the taxable years in issue in a letter dated date to the bluefin bay and tofte cove owners mr rysdahl solicited contributions to a fund we find that the listed hours of participation include hours dollar_figure hours and dollar_figure hours of investor activities for and respectively which some of the owners had created to challenge respondent's position in cases such as this one mr rysdahl stated in the letter that he was personally contributing on behalf of the unit that he owned and explained his motivation as follows i do so mainly based on the concern that since tax benefits are useful to at least some of our owners a victory in this case would make ownership of a unit more desirable for some prospective buyers and therefore help retain the re-sale value of our units immediately prior to the submission of this date letter as evidence mr rysdahl had testified as follows qo mr rysdahl you in fact own a unit at bluefin bay don't you a i am a percent owner in one unit at bluefin bay actually i'm a percent owner in a unit at tofte cove townhomes which is amore recent and adjacent development i no longer own any part of a unit at bluefin bay q but it -- and it's your opinion or belief that the outcome of this case will affect the resale value of your unit a no it won't affect the resale value of my unit mr rysdahl later testified about the type and extent of tmc's employees participation in the management and operation of bluefin bay in light of his personal and business interests in the outcome of this case we discredit mr rysdahl's testimony concerning the number of hours spent by tmc's employees in the activity of renting petitioners' unit we rely on his testimony only to the extent it is corroborated by other reliable evidence the monthly statements generated by tmc during and reveal that both or one of the floors of petitioners' unit were used by different guests during and by different guests during tmc's maintenance records for petitioners’ unit show that petitioners were separately charged for hours of labor during and hours of labor during these charges were in addition to the 45-percent gross rental fee paid_by petitioners under the management_contract the maintenance records do not reflect the maintenance staff's work on the facilities and grounds outside of petitioners' unit based on the record we find that petitioners have failed to prove that they participated in the activity of renting their unit more than tmc's employees during the years in issue the record contains only mr rysdahl's biased testimony about the number of hours tmc's employees devoted to petitioners' unit which we do not rely upon without corroboration it is clear however that the front desk staff checked in and out over of petitioners' guests each year in addition the housekeeping staff inspected and cleaned petitioners' unit after each of their guests checked out the frequency with which these services were required convinces us that tmc's employees devoted a substantial amount of time to petitioners' unit we are unable to conclude although available to mr rysdahl tmc's business records of its employees' work hours and assignments were not made part of the record in this case -- - from this record that petitioners' participation during the years in issue was greater than the participation of tmc's employees we conclude that petitioners did not materially participate in the activity of renting their unit during and accordingly we hold that petitioners' claimed losses from such activity constitute passive_activity_losses which are not deductible in the taxable years in issue by reason of sec_469 cf oberle v commissioner tcmemo_1998_156 chapin v commissioner tcmemo_1996_56 to reflect the foregoing decision will be entered for respondent
